UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOONBUG ENTERTAINMENT LIMITED,

                                  Plaintiff

               -     against -
 6383702, 9654956, AIRINA4U-AIRINA4U,                               ORDER TO UNSEAL
 BINGOHERE4U, BLESSERNN,
 CIAOCIAOSTORE_1, CLASSY*MISSY,                                       21 Civ. 4311 (PGG)
 CREAT_KELLY, DREAMAKER1201,
 FZSHENGMAOXIN, GATHERING-RETAIL,
 GKEVER2016, JACKINTHEBOX02,
 JFBCHUPMEI, JOHLEVI94, LAZYCORNER,
 LONGJFLI-1, LUOMEIKIT,
 LVXINGJIATRAVEL2016, MARIOCOSTUME,
 MARK-CONDOR, MEILIANDUOTOA, MWZUK,
 NATURALIFT_BEAUTY, PRETTYCLOTHA,
 SHENGXINYIDE2021NEW, SHIHENGTRAD,
 SPRING-2010, THINKINGTIMEW,
 TIANCHUANGBUILD04, TOMASOCOSTUME,
 TOYCITY-02, TOYSCHINA2011, XUEME-28,
 YHZB520, YIHEYH and ZBYH1314,

                                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               All Defendants in this action having been served, the Clerk of Court is respectfully

directed to unseal this case and post all papers filed prior to this Order on the Court’s Electronic

Case Filing system.

Dated: New York, New York
       June 21, 2021




                                                 1
